DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment of claims 19, 30, 38 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/9/2021. Thus, the following action is properly made final.  
Election/Restriction
Applicant’s election with traverse of claims 19-33, 38, species of claim 25 filed on 2/9/2021 is acknowledged.  The traversal is on the ground(s) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office. Such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and is therefore made FINAL. 
Claim Objections
Claim 19 objected to because of the following informalities: line 12, “polymber” should be “polymer”; line 14, “tethylenically” should be “ethylenically”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “selected from the group consisting of styrene-acrylonitrile copolymers, …and mixture…or with…”. The use of “and” and “or” causes confusion. For purposes of expediting prosecution, the claim is interpreted as “component A comprises a copolymer made of acrylonitrile and styrene. 
Claim Rejections - 35 USC § 103
Claims 19-20, 23, 25, 27, 29-32, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dearmitt et al. (WO 2008/031719) in view of Kikkawa et al (US 4,957,953).
Claims 19, 27, 29, 31-32, 38: Dearmitt teaches a molded article made from a composition comprising 15-60 wt% of component A, 0.01-2.5 wt% of component B, 20-90 wt% of component C, 0.01-5 wt% of component D, based on the total sum of the components A, B and C (page 2, 8, 9). The component A is an acrylate-styrene acrylonitrile graft copolymer (example, page 3). The component C is preferred a copolymer of acrylonitrile and styrene (page 8). Component D can be hindered amine such as Bis(2,2,6,6-Tetramethyl-4-piperidone) sebacate (52829-07-9) (i.e. component C of instant claim), 2,2,6,6-Tetramethyl-4-piperidinyl stearate (24860-22-8) (i.e. component D of instant claim) (page 9). 
Dearmitt teaches for the graft copolymer the preferred graft base is a crosslinked poly-n-butyl acrylate (page 4), the preferred shell is a copolymer of styrene and acrylonitrile (page 6). The mass ratio of the graft base and the graft shell is 1:0.1 to 1:5 (page 6), a range overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dearmitt teaches a mixture of 34wt% of particles of 500nm and 66wt% of particles of 100nm can be used together (table 1, examples 1-3).
Dearmitt does not teaching a mixture of claimed hindered amine light stabilizer and the content.
However, Kikkawa teaches a mixture of stabilizer comprising 0.01 to 5 parts by weight of compound I such as 2,2,6,6-tetramethyl-4-piperidyl stearate (i.e. component D) (2:38-49) and 0.001 to 5 parts by weight of compound II such as bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate (i.e. component C) (3:50, example 1-2, 4-1). The ratio between compound II and compound I can be 5:1 to 1:2 (examples 1-2, 2-1, 3-1, 4-1), a range overlaps the claimed range.  The mixture remarkably improves the weathering properties of synthetic resins such as copolymer of styrene with acrylonitrile (5:10-20) (motivation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize component C and D like claimed to improve the weathering properties of styrene resin because it is recognized in the art that component C and D can be used together in styrene composition to improve the weathering properties. Additionally, case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 20: Dearmitt teaches the graft base comprising 0.1-20 wt% of crosslinking agent (page 3), the preferred crosslinking agent are dihydrodicylcopentadienylacrylate and allyl methacrylate (page 5). The Office realizes that the swelling index of component B is not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making. The original specification indicates that the swelling index is the result of choosing the claimed components in the claimed amounts. Therefore, the claimed swelling index would be expected by a copolymer with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Claim 23, 25: Dearmitt teaches the graft base comprising 0.1-20 wt%, preferably 0.1-3 wt% of crosslinking agent (page 3), the preferred crosslinking agent are dihydrodicylcopentadienylacrylate and allyl methacrylate (page 5).
Claim 30: Dearmitt teaches the graft base comprising 50-99.9 wt% of butyl acrylate (page 4). 
Claims 19, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dearmitt et al. (WO 2008/031719) in view of Gugumus (US 2003/0225191).
In setting forth this rejection a machine translation of WO 2008/031719 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Dearmitt teaches a molded article made from a composition comprising 15-60 wt% of component A, 0.01-2.5 wt% of component B, 20-90 wt% of component C, 0.01-5 wt% of component D, based on the total sum of the components A, B and C (page 2, 8, 9). The component A is an acrylate-styrene acrylonitrile graft copolymer (example, page 3). The component C is preferred a copolymer of acrylonitrile and styrene (page 8). Component D can be hindered amine such as Bis(2,2,6,6-Tetramethyl-4-piperidone) sebacate (52829-07-9) (i.e. component C of instant claim), 2,2,6,6-Tetramethyl-4-piperidinyl stearate (24860-22-8) (i.e. component D of instant claim) (page 9). 
Dearmitt teaches for the graft copolymer the preferred graft base is a crosslinked poly-n-butyl acrylate (page 4), the preferred shell is a copolymer of styrene and acrylonitrile (page 6). The mass ratio of the graft base and the graft shell is 1:0.1 to 1:5 (page 6), a range overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dearmitt teaches a mixture of 34wt% of particles of 500nm and 66wt% of particles of 100nm can be used together (table 1, examples 1-3).
Dearmitt does not teaching a mixture of claimed hindered amine light stabilizer and the content.
However, Gugumus teaches a stabilizer mixture containing the components I, II and III, wherein the component I can be Bis(2,2,6,6-Tetramethyl-4-piperidone) sebacate, component II can be 2,2,6,6-Tetramethyl-4-piperidinyl stearate, component III can be Poly[[6-[(1,1,3,3-tetramethylbutyl)amino]-1,3,5-triazine-2,4-diyl][(2,2,6,6-tetramethyl-4-piperidinyl)imino]-1,6-hexanediyl[(2,2,6,6-tetramethyl-4-piperidinyl)imino]] (table 1, [0449-0453], abstract). Each of the components may be present in the organic material in an amount of 0.05 to 1% relative to the weight of the organic material, the weight ratio of the components I:II or I:III is 1:1 to 1:10 [0345-0346]. The ratio of II:III overlaps the claimed range. The mixture is useful for stabilizing an organic material against degradation induced by light, heat or oxidation (abstract), the organic material can be styrene copolymer, acrylate polymer etc.[0311-0320] (motivation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize component C, D and E like claimed to improve the weathering properties of organic resin because it is recognized in the art that component C, D and E can be used together in resin composition to improve the weathering properties. Additionally, case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Double Patenting
Claims 19-23, 25-33, 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.10,294,348. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘348 claims a thermoplastic molding composition comprising a styrene copolymer an impact modifying graft rubber and stabilizer like claimed.
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that a person of ordinary skill would find no need to add Kikawa' amine mixture because Dearmitt informs the person of skill that it is presence of the inorganic oxide, i.e, the Ti02, that stabilizes the plastic from weathering, the argument is not found persuasive because Dearmitt teaches the composition comprising component D which can be hindered amine such as Bis(2,2,6,6-Tetramethyl-4-piperidone) sebacate (52829-07-9) (i.e. component C of
instant claim), 2,2,6,6-Tetramethyl-4-piperidinyl stearate (24860-22-8) (i.e. component D of instant claim), or mixtures of hindered amine; the component D is present in all examples. Dearmitt does not disclose the use of Ti02 can replace the presence of hindered amine.
In response to applicant's argument that Kikkawa is not focused on ASA molding composition, case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains 0.5 wt% of component C as compared to the claimed 0.2-0.9 wt% parts, 0.25-0.5 wt% of component D as compared to the claimed 0.2-0.7 wt% and the inventive data only contains a 98 wt% of a mixture of a styrene copolymer and impact modifier as compared to the claimed 20-70 wt% of styrene copolymer and 15-40 wt% of ASA copolymer, the inventive data only contains specific styrene copolymer and specific impact modifier as compared to genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention. In re Grasselli, 713 F.2d 731,741, 218 USPQ 769, 777 (Fed. Cir. 1983).
Examiner’s responses to argument of application 13/169368 are incorporated here by reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763